Exhibit Press Release Source: Rick's Cabaret International, Inc. Rick's Cabaret International, Inc. Signs Agreement to Purchase the Executive Club in Dallas Wednesday March 5, 9:00 am ET HOUSTON(BUSINESS WIRE)Rick’s Cabaret International, Inc. (NASDAQ:RICK - News), the premier publicly traded operator of adult night clubs, said today it has signed a definitive agreement to buy The Executive Club, an 18,000-square foot gentlemen’s club and the real estate on which it is located in Dallas (8550 North Stemmons Freeway) for a total purchase price of $9.5 million. Rick’s Cabaret will purchase The Executive Club for $3.8 million, to be paid with the issuance of 152,082 shares of restricted common stock of Rick’s Cabaret. As part of the transaction, Rick’s Cabaret will also purchase the real estate on which the club is located for an additional $5.7 million, payable with $4.25 million in cash and the issuance of 57,918 shares of restricted common stock. The stock has been valued at $25 per share. The transaction, which includes a “lock up/leak out” provision governing the number of shares that can be sold in given periods, is scheduled to close on April 30, or ten days after the approval and transfer of required licenses and permits.
